Order entered October 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00076-CR

                                  RONNIE BUSH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-75228-R

                                            ORDER
       Before the Court is the State’s October 3, 2019 second motion for extension of time to

file its brief. The State has tendered its brief with the motion. We GRANT the motion and

ORDER the State’s brief filed as of the date of this order.


                                                      /s/     LANA MYERS
                                                              JUSTICE